Exhibit 10.42

 

FORM OF VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of November
15, 2005, by and among NOKIA INC., a Delaware corporation (“Parent”),
INTELLISYNC COPORATION, a Delaware corporation (the “Company”), and the
undersigned stockholder (“Stockholder”) of the Company.

 

RECITALS

 

A.            Concurrently with the execution of this Agreement, Parent, Jupiter
Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), and the Company have entered into an Agreement and Plan
of Merger (the “Merger Agreement”), which provides for the merger (the “Merger”)
of Merger Sub with and into the Company.

 

B.            Pursuant to the Merger, all of the issued and outstanding shares
of capital stock of the Company will be canceled and converted into the right to
receive the consideration set forth in the Merger Agreement upon the terms and
subject to the conditions set forth in the Merger Agreement.

 

C.            As of the date hereof, Stockholder Beneficially Owns (as defined
below) the number of Shares (as defined below) of capital stock of the Company
as set forth on the signature page of this Agreement.

 

D.            In order to induce Parent and Merger Sub to execute the Merger
Agreement, Stockholder desires to restrict the transfer or disposition of, and
desires to vote, the Shares as provided in this Agreement, and the execution and
delivery of this Agreement and the Proxy (as defined below) is a material
condition to Parent’s willingness to enter into the Merger Agreement.

 

E.             As a stockholder of the Company, the Stockholder will benefit
from the execution and delivery of the Merger Agreement and the consummation of
the transactions contemplated thereby.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 


1.             CERTAIN DEFINITIONS.  CAPITALIZED TERMS NOT DEFINED HEREIN SHALL
HAVE THE MEANINGS ASCRIBED TO THEM IN THE MERGER AGREEMENT.  FOR PURPOSES OF
THIS AGREEMENT:


 


(A)           A PERSON SHALL BE DEEMED TO “BENEFICIALLY OWN” A SECURITY IF SUCH
PERSON HAS “BENEFICIAL OWNERSHIP” OF SUCH SECURITIES AS DETERMINED PURSUANT TO
RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 


(B)           “CONSTRUCTIVE SALE” MEANS, WITH RESPECT TO ANY SECURITY, A SHORT
SALE OR ENTERING INTO OR ACQUIRING AN OFFSETTING DERIVATIVE CONTRACT WITH
RESPECT TO SUCH SECURITY, ENTERING INTO OR ACQUIRING A FUTURES OR FORWARD
CONTRACT TO DELIVER SUCH SECURITY OR ENTERING INTO ANY OTHER HEDGING OR OTHER
DERIVATIVE TRANSACTION THAT HAS THE EFFECT OF MATERIALLY CHANGING THE ECONOMIC
BENEFITS AND RISKS OF OWNERSHIP OF SUCH SECURITY.


 


(C)           “EXPIRATION DATE” MEANS THE EARLIER TO OCCUR OF (I) SUCH DATE AND
TIME AS THE MERGER SHALL BECOME EFFECTIVE IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THE MERGER AGREEMENT AND (II) SUCH DATE AND TIME AS THE MERGER
AGREEMENT SHALL HAVE BEEN VALIDLY TERMINATED PURSUANT TO ARTICLE VII THEREOF.


 


(D)           “OPTIONS” MEANS: (I) ALL SECURITIES BENEFICIALLY OWNED BY
STOCKHOLDER AS OF THE DATE OF THIS AGREEMENT THAT ARE CONVERTIBLE INTO, OR
EXERCISABLE OR EXCHANGEABLE FOR, SHARES OF CAPITAL STOCK OF THE COMPANY,
INCLUDING, WITHOUT LIMITATION, OPTIONS, WARRANTS AND OTHER RIGHTS TO ACQUIRE
SHARES OF COMPANY COMMON STOCK OR OTHER SHARES OF CAPITAL STOCK OF THE COMPANY;
AND (II) ALL SECURITIES OF WHICH STOCKHOLDER ACQUIRES BENEFICIAL OWNERSHIP
DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT THROUGH AND INCLUDING THE
EXPIRATION DATE THAT ARE CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR,
SHARES OF CAPITAL STOCK OF THE COMPANY, INCLUDING, WITHOUT LIMITATION, OPTIONS,
WARRANTS AND OTHER RIGHTS TO ACQUIRE SHARES OF COMPANY COMMON STOCK OR OTHER
SHARES OF CAPITAL STOCK OF THE COMPANY.


 


(E)           “PERSON” MEANS ANY (I) INDIVIDUAL, (II) CORPORATION, LIMITED
LIABILITY COMPANY, PARTNERSHIP OR OTHER ENTITY, OR (III) GOVERNMENTAL ENTITY.


 


(F)            “SHARES” MEANS: (I) ALL SHARES OF CAPITAL STOCK OF THE COMPANY
BENEFICIALLY OWNED BY STOCKHOLDER AS OF THE DATE OF THIS AGREEMENT; AND (II) ALL
SHARES OF CAPITAL STOCK OF THE COMPANY OF WHICH STOCKHOLDER ACQUIRES BENEFICIAL
OWNERSHIP DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT THROUGH AND
INCLUDING THE EXPIRATION DATE, INCLUDING, WITHOUT LIMITATION, IN EACH CASE,
SHARES ISSUED UPON THE CONVERSION, EXERCISE OR EXCHANGE OF OPTIONS.


 


(G)           “TRANSFER” MEANS, WITH RESPECT TO ANY SECURITY, THE DIRECT OR
INDIRECT (I) ASSIGNMENT, SALE, TRANSFER, TENDER, PLEDGE, HYPOTHECATION,
PLACEMENT IN VOTING TRUST, CONSTRUCTIVE SALE OR OTHER DISPOSITION OF SUCH
SECURITY (EXCLUDING TRANSFERS BY TESTAMENTARY OR INTESTATE SUCCESSION, OF ANY
RIGHT, TITLE OR INTEREST IN SUCH SECURITY (INCLUDING, WITHOUT LIMITATION, ANY
RIGHT OR POWER TO VOTE TO WHICH THE HOLDER THEREOF MAY BE ENTITLED, WHETHER SUCH
RIGHT OR POWER IS GRANTED BY PROXY OR OTHERWISE) OR OF THE RECORD OR BENEFICIAL
OWNERSHIP OF SUCH SECURITY, OR (II) OFFER TO MAKE ANY SUCH SALE, TRANSFER,
TENDER, PLEDGE, HYPOTHECATION, PLACEMENT IN VOTING TRUST, CONSTRUCTIVE SALE OR
OTHER DISPOSITION, AND EACH AGREEMENT, ARRANGEMENT OR UNDERSTANDING, WHETHER OR
NOT IN WRITING, TO EFFECT ANY OF THE FOREGOING, IN EACH CASE, EXCLUDING ANY (1)
TRANSFER PURSUANT TO A COURT ORDER AND (2) SUCH ACTIONS PURSUANT TO WHICH THE
STOCKHOLDER MAINTAINS ALL VOTING RIGHTS WITH RESPECT TO SUCH SECURITY.


 


2.             NO TRANSFER OF SHARES OR OPTIONS.  STOCKHOLDER AGREES THAT, AT
ALL TIMES DURING THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING ON THE
EXPIRATION DATE, STOCKHOLDER SHALL NOT TRANSFER (OR CAUSE OR PERMIT ANY TRANSFER
OF) ANY SHARES OR OPTIONS, OR MAKE ANY AGREEMENT

 

2

--------------------------------------------------------------------------------


 


RELATING THERETO, IN EACH CASE, WITHOUT THE PRIOR WRITTEN CONSENT OF PARENT
EXCEPT FOR (I) TRANSFERS UNDER PLANS ADOPTED PRIOR TO THE DATE OF THIS AGREEMENT
PURSUANT TO RULE 10B-5 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, TO WHICH SUCH STOCKHOLDER IS A PARTY THAT RELATES TO THE SHARES OR (II)
TRANSFERS OF SHARES ISSUABLE UPON EXERCISE OF OPTIONS HELD BY SUCH STOCKHOLDER
SOLELY TO THE EXTENT NECESSARY TO PERMIT A “CASHLESS EXERCISE” OF SUCH OPTIONS
BY SUCH STOCKHOLDER.  STOCKHOLDER AGREES THAT ANY TRANSFER IN VIOLATION OF THIS
AGREEMENT SHALL BE VOID AND OF NO FORCE OR EFFECT.


 


3.             NO TRANSFER OF VOTING RIGHTS.  STOCKHOLDER AGREES THAT, DURING
THE PERIOD FROM THE DATE OF THIS AGREEMENT THROUGH AND INCLUDING THE EXPIRATION
DATE, STOCKHOLDER SHALL NOT DEPOSIT (OR CAUSE OR PERMIT THE DEPOSIT OF) ANY
SHARES OR OPTIONS IN A VOTING TRUST OR GRANT (OR CAUSE OR PERMIT THE GRANT OF)
ANY PROXY OR ENTER INTO (OR CAUSE OR PERMIT THE ENTRY INTO) ANY VOTING AGREEMENT
OR SIMILAR AGREEMENT WITH RESPECT TO ANY OF THE SHARES OR OPTIONS OTHER THAN AS
CONTEMPLATED BY THIS AGREEMENT, PROXY AND THE MERGER AGREEMENT.


 


4.             AGREEMENT TO VOTE SHARES.


 

(a)           Until the Expiration Date, at every meeting of stockholders of the
Company, however called, at every adjournment or postponement thereof, and on
every action or approval by written consent of stockholders of the Company with
respect to any of the following, Stockholder shall vote, to the extent not voted
by the Person(s) appointed under the Proxy (as defined below), all of the Shares
or cause the Shares to be voted:

 


(I)            IN FAVOR OF (1) ADOPTION OF THE MERGER AGREEMENT, INCLUDING ALL
ACTIONS AND TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT OR THE PROXY AND
(2) ANY OTHER ACTIONS PRESENTED TO HOLDERS OF SHARES OF CAPITAL STOCK OF THE
COMPANY IN FURTHERANCE OF THE MERGER AGREEMENT, THE MERGER AND THE OTHER ACTIONS
AND TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT OR THE PROXY;


 


(II)           AGAINST APPROVAL OF ANY PROPOSAL MADE IN OPPOSITION TO, OR IN
COMPETITION WITH, THE MERGER AGREEMENT OR CONSUMMATION OF THE MERGER AND THE
OTHER TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT OR THE PROXY; AND


 


(III)          AGAINST ANY ACTION THAT IS INTENDED, OR COULD REASONABLY BE
EXPECTED TO, IN ANY MANNER IMPEDE, FRUSTRATE, PREVENT, NULLIFY, INTERFERE WITH,
DELAY, POSTPONE, DISCOURAGE OR OTHERWISE ADVERSELY AFFECT THE CONSUMMATION OF
THE MERGER OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT
IN ACCORDANCE WITH THE TERMS OF THE MERGER AGREEMENT.


 


(B)           STOCKHOLDER SHALL NOT ENTER INTO ANY AGREEMENT OR UNDERSTANDING
WITH ANY PERSON TO VOTE OR GIVE INSTRUCTIONS IN ANY MANNER INCONSISTENT WITH
THIS SECTION 4.


 


5.             IRREVOCABLE PROXY.  CONCURRENTLY WITH THE EXECUTION OF THIS
AGREEMENT, STOCKHOLDER AGREES TO DELIVER TO PARENT AN IRREVOCABLE PROXY IN THE
FORM ATTACHED HERETO AS

 

3

--------------------------------------------------------------------------------


 


EXHIBIT A (THE “PROXY”), WHICH SHALL BE IRREVOCABLE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, COVERING ALL SHARES.


 


6.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF STOCKHOLDER. 
STOCKHOLDER REPRESENTS, WARRANTS AND COVENANTS TO PARENT AS FOLLOWS:

 


(A)           STOCKHOLDER IS THE BENEFICIAL OWNER OF THE SHARES AND THE OPTIONS
INDICATED ON THE SIGNATURE PAGE OF THIS AGREEMENT.


 


(B)           STOCKHOLDER DOES NOT BENEFICIALLY OWN ANY SHARES OF CAPITAL STOCK
OF THE COMPANY OR ANY SECURITIES CONVERTIBLE INTO, OR EXCHANGEABLE OR
EXERCISABLE FOR, SHARES OF CAPITAL STOCK OF THE COMPANY, OTHER THAN THE SHARES
AND OPTIONS SET FORTH ON THE SIGNATURE PAGE HERETO.


 


(C)           STOCKHOLDER HAS THE FULL POWER TO DISPOSE, VOTE OR DIRECT THE
VOTING OF THE SHARES FOR AND ON BEHALF OF ALL BENEFICIAL OWNERS OF THE SHARES.


 


(D)           THE SHARES ARE, AND AT ALL TIMES UP TO AND INCLUDING THE
EXPIRATION DATE THE SHARES WILL BE, BENEFICIALLY OWNED BY STOCKHOLDER, FREE AND
CLEAR OF ANY RIGHTS OF FIRST REFUSAL, CO-SALE RIGHTS, SECURITY INTERESTS, LIENS,
PLEDGES, CLAIMS, OPTIONS, CHARGES, PROXIES, VOTING TRUSTS OR AGREEMENTS,
UNDERSTANDINGS OR ARRANGEMENT, OR ANY OTHER ENCUMBRANCES OF ANY KIND OR NATURE
(“ENCUMBRANCES”).


 


(E)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PROXY BY
STOCKHOLDER DO NOT, AND STOCKHOLDER’S PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT WILL NOT CONFLICT WITH OR VIOLATE OR REQUIRE ANY CONSENT, APPROVAL OR
NOTICE UNDER, ANY ORDER, DECREE, JUDGMENT, STATUTE, LAW, RULE, REGULATION OR
AGREEMENT APPLICABLE TO STOCKHOLDER OR BY WHICH STOCKHOLDER OR ANY OF
STOCKHOLDER’S PROPERTIES OR ASSETS, INCLUDING, WITHOUT LIMITATION, THE SHARES
AND OPTIONS, IS BOUND.


 


(F)            STOCKHOLDER HAS FULL POWER AND AUTHORITY TO MAKE, ENTER INTO AND
CARRY OUT THE TERMS OF THIS AGREEMENT, AND THE PROXY, IN EACH CASE WITH RESPECT
TO ALL OF THE SHARES WITHOUT LIMITATION, QUALIFICATION OR RESTRICTION ON SUCH
POWER AND AUTHORITY.


 


(G)           STOCKHOLDER AGREES THAT IT WILL NOT (A) BRING, COMMENCE,
INSTITUTE, MAINTAIN, PROSECUTE, PARTICIPATE IN OR VOLUNTARILY AID ANY ACTION,
CLAIM, SUIT OR CAUSE OF ACTION, IN LAW OR IN EQUITY, IN ANY COURT OR BEFORE ANY
GOVERNMENTAL ENTITY (AN “ACTION”), WHICH CHALLENGES THE VALIDITY OF OR SEEKS TO
ENJOIN THE OPERATION OF ANY PROVISION OF THIS AGREEMENT OR THE PROXY OR (B)
BRING OR COMMENCE ANY ACTION THAT ALLEGES THAT THE EXECUTION AND DELIVERY OF
THIS AGREEMENT OR THE PROXY BY STOCKHOLDER, EITHER ALONE OR TOGETHER WITH THE
OTHER VOTING AGREEMENTS AND PROXIES TO BE DELIVERED IN CONNECTION WITH THE
EXECUTION OF THE MERGER AGREEMENT, OR THE APPROVAL OF THE MERGER AGREEMENT BY
THE BOARD OF DIRECTORS OF THE COMPANY, BREACHES ANY FIDUCIARY DUTY OF THE BOARD
OF DIRECTORS OF THE COMPANY OR ANY MEMBER THEREOF.

 

(i)            Except as expressly contemplated herein, the Stockholder is not a
party to, and the Shares are not subject to or bound in any manner by, any
contract or agreement relating

 

4

--------------------------------------------------------------------------------


 

to the Shares, including without limitation, any voting agreement, option
agreement, purchase agreement, stockholders’ agreement, partnership agreement or
voting trust.

 


7.             ADDITIONAL DOCUMENTS.  STOCKHOLDER AND THE COMPANY HEREBY
COVENANT AND AGREE TO EXECUTE AND DELIVER ANY ADDITIONAL DOCUMENTS AND TAKE SUCH
FURTHER ACTIONS AS MAY BE REASONABLY NECESSARY OR DESIRABLE, IN THE REASONABLE
OPINION OF PARENT, TO CARRY OUT THE PURPOSES AND INTENT OF THIS AGREEMENT AND
THE PROXY.


 


8.             CONSENTS AND WAIVERS.  STOCKHOLDER HEREBY GIVES ALL CONSENTS AND
WAIVERS THAT MAY BE REQUIRED FROM IT FOR THE EXECUTION DELIVERY OF THIS
AGREEMENT AND THE PROXY, AND FOR THE CONSUMMATION OF THE MERGER UNDER THE TERMS
OF ANY AGREEMENT OR INSTRUMENT TO WHICH STOCKHOLDER IS A PARTY OR SUBJECT OR IN
RESPECT OF ANY RIGHTS STOCKHOLDER MAY HAVE.  STOCKHOLDER FURTHER CONSENTS TO THE
COMPANY PLACING A STOP TRANSFER ORDER ON THE SHARES WITH ITS TRANSFER AGENT(S),
WHICH STOP TRANSFER ORDER SHALL, AT THE REQUEST OF PARENT REMAIN IN EFFECT UNTIL
THE EXPIRATION DATE AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
STOCKHOLDER FURTHER CONSENTS AND AUTHORIZES PARENT AND THE COMPANY TO PUBLISH
AND DISCLOSE IN THE PROXY STATEMENT (INCLUDING ALL DOCUMENTS FILED WITH THE SEC
IN CONNECTION THEREWITH) STOCKHOLDER’S IDENTITY AND OWNERSHIP OF THE SHARES AND
THE NATURE OF STOCKHOLDER’S COMMITMENTS, ARRANGEMENTS AND UNDERSTANDINGS UNDER
THIS AGREEMENT AND THE PROXY.


 


9.             TERMINATION.  THIS AGREEMENT AND THE PROXY SHALL TERMINATE AND
SHALL HAVE NO FURTHER FORCE OR EFFECT AS OF THE EXPIRATION DATE.


 


10.           COMPANY COVENANTS.  THE COMPANY AGREES TO MAKE A NOTATION ON ITS
RECORDS AND GIVE INSTRUCTIONS TO ITS TRANSFER AGENT(S) TO NOT PERMIT, DURING THE
TERM OF THIS AGREEMENT, THE TRANSFER OF ANY SHARES.


 


11.           LEGENDING OF SHARES.  STOCKHOLDER AGREES THAT, IF SO REQUESTED BY
PARENT, CERTIFICATES EVIDENCING THE SHARES SHALL BEAR THE FOLLOWING LEGEND:


 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
VOTING AND TRANSFER RESTRICTIONS PURSUANT TO THAT CERTAIN VOTING AGREEMENT,
DATED AS OF NOVEMBER 15, 2005, BY AND AMONG NOKIA INC., INTELLISYNC CORPORATION
AND STOCKHOLDER AND AN IRREVOCABLE PROXY, DATED AS OF NOVEMBER 15, 2005, IN
FAVOR OF NOKIA INC.  ANY TRANSFER OF SUCH SHARES OF COMMON STOCK IN VIOLATION OF
THE TERMS AND PROVISIONS OF SUCH VOTING AGREEMENT SHALL BE NULL AND VOID AND
HAVE NO FORCE OR EFFECT WHATSOEVER.

 


THE COMPANY AGREES, IF SO REQUESTED BY PARENT, TO PLACE (OR TO CAUSE THE
TRANSFER AGENT FOR THE COMPANY TO PLACE) THE ABOVE-REFERENCED LEGEND ON ANY AND
ALL CERTIFICATES EVIDENCING ANY SHARES.  SUBJECT TO THE TERMS OF SECTION 2
HEREOF, STOCKHOLDER AGREES THAT STOCKHOLDER SHALL NOT TRANSFER ANY SHARES (TO
THE EXTENT ANY TRANSFER IS PERMITTED UNDER THIS AGREEMENT) WITHOUT FIRST HAVING
THE AFOREMENTIONED LEGEND AFFIXED TO THE CERTIFICATES REPRESENTING THE SHARES.

 

5

--------------------------------------------------------------------------------


 


12.           ACQUISITION PROPOSALS

 


(A)           NO SOLICITATION.  STOCKHOLDER AGREES THAT IT SHALL NOT, AND THAT
IT SHALL USE ALL REASONABLE EFFORTS TO CAUSE STOCKHOLDER’S EMPLOYEES, AGENTS AND
REPRESENTATIVES (INCLUDING ANY INVESTMENT BANKER, ATTORNEY OR ACCOUNTANT
RETAINED BY STOCKHOLDER) TO NOT (AND SHALL NOT AUTHORIZE OR PERMIT ANY OF THEM
TO), DIRECTLY OR INDIRECTLY: (I) SOLICIT, INITIATE, ENCOURAGE, KNOWINGLY
FACILITATE OR INDUCE ANY INQUIRY WITH RESPECT TO, OR THE MAKING, SUBMISSION OR
ANNOUNCEMENT OF, ANY ACQUISITION PROPOSAL, (II) PARTICIPATE OR ENGAGE IN ANY
DISCUSSIONS OR NEGOTIATIONS REGARDING, OR FURNISH TO ANY PERSON ANY NONPUBLIC
INFORMATION WITH RESPECT TO, OR TAKE ANY OTHER ACTION TO FACILITATE OR ENCOURAGE
ANY INQUIRIES OR THE MAKING OF ANY PROPOSAL THAT CONSTITUTES OR COULD REASONABLY
BE EXPECTED TO LEAD TO, ANY ACQUISITION PROPOSAL, (III) APPROVE, ENDORSE,
RECOMMEND OR MAKE OR AUTHORIZE ANY STATEMENT, RECOMMENDATION OR SOLICITATION IN
SUPPORT OF ANY ACQUISITION PROPOSAL, (IV) WITHDRAW, AMEND OR MODIFY, OR PROPOSE
TO WITHDRAW, AMEND OR MODIFY IN A MANNER ADVERSE TO PARENT ITS RECOMMENDATION IN
FAVOR OF THE ADOPTION OF THE MERGER AGREEMENT OR (V) EXECUTE OR ENTER INTO, OR
PROPOSE TO EXECUTE OR ENTER INTO, ANY LETTER OF INTENT OR SIMILAR DOCUMENT OR
ANY CONTRACT, AGREEMENT OR COMMITMENT CONTEMPLATING OR OTHERWISE RELATING TO ANY
ACQUISITION PROPOSAL OR TRANSACTION CONTEMPLATED THEREBY, EXCEPT IN THE CASE OF
CLAUSES (II), (III), (IV) OR (V) TO THE EXTENT STOCKHOLDER OR HIS EMPLOYEE,
AGENT AND REPRESENTATIVE (INCLUDING ANY INVESTMENT BANKER, ATTORNEY OR
ACCOUNTANT RETAINED BY STOCKHOLDER) IS ACTING ON BEHALF OF THE COMPANY IN
ACCORDANCE WITH AND AS SPECIFICALLY PERMITTED PURSUANT TO SECTION 5.3 OF THE
MERGER AGREEMENT.  STOCKHOLDER WILL IMMEDIATELY CEASE AND CAUSE TO BE TERMINATED
ANY AND ALL EXISTING ACTIVITIES, DISCUSSIONS OR NEGOTIATIONS (INCLUDING, WITHOUT
LIMITATION, ANY SUCH ACTIVITIES, DISCUSSIONS OR NEGOTIATIONS CONDUCTED BY
EMPLOYEES, AGENTS AND REPRESENTATIVES (INCLUDING ANY INVESTMENT BANKER,
FINANCIAL ADVISOR, ATTORNEY, ACCOUNTANT OR OTHER REPRESENTATIVE)) OF STOCKHOLDER
WITH ANY THIRD PARTIES CONDUCTED HERETOFORE WITH RESPECT TO CONSIDERATION OF ANY
ACQUISITION PROPOSAL.  STOCKHOLDER WILL EXERCISE ANY RIGHTS UNDER ANY
CONFIDENTIALITY OR NON-DISCLOSURE AGREEMENTS WITH ANY SUCH THIRD PARTIES TO
REQUIRE THE RETURN OR DESTRUCTION OF NON-PUBLIC INFORMATION PROVIDED PRIOR TO
THE DATE HEREOF BY STOCKHOLDER OR ITS EMPLOYEES, AGENTS AND REPRESENTATIVES TO
ANY SUCH THIRD PARTIES.


 


(B)           NOTIFICATION OF UNSOLICITED ACQUISITION PROPOSALS.  AS PROMPTLY AS
PRACTICABLE (AND IN ANY EVENT NO LATER THAN 24 HOURS) AFTER RECEIPT BY
STOCKHOLDER OF ANY ACQUISITION PROPOSAL OR ANY REQUEST FOR NONPUBLIC INFORMATION
OR INQUIRY THAT WOULD REASONABLY BE EXPECTED TO LEAD TO AN ACQUISITION PROPOSAL
OR FROM ANY PERSON SEEKING TO HAVE DISCUSSIONS OR NEGOTIATIONS WITH STOCKHOLDER
OR THE COMPANY RELATING TO A POSSIBLE ACQUISITION PROPOSAL, STOCKHOLDER SHALL
PROVIDE PARENT WITH NOTICE OF SUCH ACQUISITION PROPOSAL, REQUEST OR INQUIRY,
INCLUDING THE MATERIAL TERMS AND CONDITIONS OF SUCH ACQUISITION PROPOSAL,
REQUEST OR INQUIRY; THE IDENTITY OF THE PERSON OR GROUP MAKING ANY SUCH
ACQUISITION PROPOSAL, REQUEST OR INQUIRY AND A COPY OF ALL WRITTEN MATERIALS
PROVIDED BY OR ON BEHALF OF SUCH PERSON OR GROUP IN CONNECTION WITH SUCH
ACQUISITION PROPOSAL, REQUEST OR INQUIRY.  STOCKHOLDER AGREES THAT IT SHALL
PROMPTLY PROVIDE PARENT WITH ORAL AND WRITTEN NOTICE SETTING FORTH ALL SUCH
INFORMATION AS IS REASONABLY NECESSARY TO KEEP PARENT CURRENTLY INFORMED IN ALL
MATERIAL RESPECTS OF THE STATUS AND MATERIAL TERMS OF ANY SUCH ACQUISITION
PROPOSAL, REQUEST OR INQUIRY AND SHALL PROMPTLY PROVIDE PARENT A COPY OF ALL

 

6

--------------------------------------------------------------------------------


 


WRITTEN MATERIALS SUBSEQUENTLY PROVIDED TO, BY OR ON BEHALF OF SUCH PERSON OR
GROUP IN CONNECTION WITH SUCH ACQUISITION PROPOSAL, REQUEST OR INQUIRY.


 


13.           STOCKHOLDER CAPACITY.  SO LONG AS STOCKHOLDER IS AN OFFICER OR
DIRECTOR OF THE COMPANY, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS
PROHIBITING, PREVENTING, PRECLUDING OR OTHERWISE AFFECTING ANY ACTIONS TAKEN, OR
NOT TAKEN, BY STOCKHOLDER IN HIS CAPACITY AS AN OFFICER OR DIRECTOR OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR FROM FULFILLING THE OBLIGATIONS OF SUCH
OFFICE (INCLUDING, SUBJECT TO THE LIMITATIONS CONTAINED IN SECTION 5.3 OF THE
MERGER AGREEMENT, THE PERFORMANCE OF OBLIGATIONS REQUIRED BY THE FIDUCIARY
OBLIGATIONS OF STOCKHOLDER ACTING SOLELY IN HIS OR HER CAPACITY AS AN OFFICER OR
DIRECTOR).

 


14.           MISCELLANEOUS.

 


(A)           WAIVER.  NO FAILURE ON THE PART OF ANY PARTY TO EXERCISE ANY
POWER, RIGHT, PRIVILEGE OR REMEDY UNDER THIS AGREEMENT, AND NO DELAY ON THE PART
OF ANY PARTY IN EXERCISING ANY POWER, RIGHT, PRIVILEGE OR REMEDY UNDER THIS
AGREEMENT, SHALL OPERATE AS A WAIVER OF SUCH POWER, RIGHT, PRIVILEGE OR REMEDY;
AND NO SINGLE OR PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT, PRIVILEGE OR REMEDY
SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR OF ANY OTHER POWER,
RIGHT, PRIVILEGE OR REMEDY.  A PARTY HERETO SHALL NOT BE DEEMED TO HAVE WAIVED
ANY CLAIM ARISING OUT OF THIS AGREEMENT, OR ANY POWER, RIGHT, PRIVILEGE OR
REMEDY UNDER THIS AGREEMENT, UNLESS THE WAIVER OF SUCH CLAIM, POWER, RIGHT,
PRIVILEGE OR REMEDY IS EXPRESSLY SET FORTH IN A WRITTEN INSTRUMENT DULY EXECUTED
AND DELIVERED ON BEHALF OF SUCH PARTY; AND ANY SUCH WAIVER SHALL NOT BE
APPLICABLE OR HAVE ANY EFFECT EXCEPT IN THE SPECIFIC INSTANCE IN WHICH IT IS
GIVEN.


 


(B)           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE DEEMED DULY GIVEN (I) ON THE DATE OF DELIVERY IF
DELIVERED PERSONALLY OR BY COURIER SERVICE, (II) ON THE DATE OF CONFIRMATION OF
RECEIPT (OR THE FIRST BUSINESS DAY FOLLOWING SUCH RECEIPT IF THE DATE IS NOT A
BUSINESS DAY) IF SENT VIA FACSIMILE (RECEIPT CONFIRMED), OR (III) ON THE DATE OF
CONFIRMATION OF RECEIPT (OR THE FIRST BUSINESS DAY FOLLOWING SUCH RECEIPT IF THE
DATE IS NOT A BUSINESS DAY) IF DELIVERED BY A NATIONALLY RECOGNIZED COURIER
SERVICE.  ALL NOTICES HEREUNDER SHALL BE DELIVERED TO THE PARTIES AT THE
FOLLOWING ADDRESSES OR FACSIMILE NUMBERS (OR PURSUANT TO SUCH OTHER INSTRUCTIONS
AS MAY BE DESIGNATED IN WRITING BY THE PARTY TO RECEIVE SUCH NOTICE):


 


(I)            IF TO PARENT, TO:


 

Nokia Inc.

709 Westchester Avenue, 3rd floor

White Plains, NY 10604
Attention:  Mary McDowell
Telephone No.:  (914) 368-0443

Telecopy No.:  (914) 368-0411

 

7

--------------------------------------------------------------------------------


 

with copies to:

 

Nokia Inc.

6000 Connection Drive

Irving, Texas 75039

Attention:  Rick Stimson
Telephone No.:  (972) 894-6237
Telecopy No.:  (972) 894-5397

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1100
Palo Alto, California  94301

Attention:

Kenton J. King

 

 

Celeste E. Greene

 

Telephone No.:    (650) 470-4500
Telecopy No.:      (650) 470-4570

 


(II)           IF TO COMPANY, TO:


 

Intellisync Corporation
2550 North First Street, Suite 500
San Jose, California  95131
Attention:  General Counsel
Telephone No.:  (408) 321-3800
Telecopy No.:  (408) 321-3886

 

with copies to:

 

Simpson Thacher & Bartlett LLP
3330 Hillview Avenue
Palo Alto, California  94304

Attention:

Richard Capelouto

 

 

Kirsten Jensen

 

Telephone No.:    (650) 251-5000
Telecopy No.:      (650) 251-5002

 

with copies to:

 

Wilson Sonsini Goodrich & Rosati
650 Page Mill Road

Palo Alto, CA 94304

Attention:

David Segre

 

Telephone No.:    (650) 493-9300
Telecopy No.:      (650) 493-6811

 

8

--------------------------------------------------------------------------------


 


(III)          IF TO STOCKHOLDER: TO THE ADDRESS FOR NOTICE SET FORTH ON THE
SIGNATURE PAGE HEREOF.


 


(C)           HEADINGS.  ALL CAPTIONS AND SECTION HEADINGS USED IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND DO NOT FORM A PART OF THIS AGREEMENT.


 


(D)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, AND VIA FACSIMILE, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE
BEEN SIGNED BY EACH OF THE PARTIES AND DELIVERED TO THE OTHER PARTIES, IT BEING
UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN THE SAME COUNTERPART.


 


(E)           ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT AND THE PROXY
CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH
WRITTEN AND ORAL, AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF. 
THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED, EXCEPT BY AN AGREEMENT IN WRITING
SPECIFICALLY REFERENCING THIS AGREEMENT AND EXECUTED BY EACH OF PARENT AND
STOCKHOLDER; PROVIDED, HOWEVER, THAT THE COMPANY’S OBLIGATIONS HEREUNDER MAY NOT
BE CHANGED OR MODIFIED WITHOUT THE WRITTEN CONSENT OF THE COMPANY.


 


(F)            SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT,
SHALL BE DETERMINED TO BE INVALID, UNLAWFUL, VOID OR UNENFORCEABLE TO ANY
EXTENT, THE REMAINDER OF THIS AGREEMENT SHALL NOT BE IMPAIRED OR OTHERWISE
AFFECTED AND SHALL CONTINUE TO BE VALID AND ENFORCEABLE TO THE FULLEST EXTENT
PERMITTED BY LAW.


 


(G)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.  EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE DELAWARE COURT OF CHANCERY AND ANY STATE APPELLATE
COURT THEREFROM WITHIN THE STATE OF DELAWARE (OR, IF THE DELAWARE COURT OF
CHANCERY DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR MATTER, ANY STATE OR
FEDERAL COURT WITHIN THE STATE OF DELAWARE) IN CONNECTION WITH ANY MATTER BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREIN, AGREES
THAT PROCESS MAY BE SERVED UPON THEM IN ANY MANNER AUTHORIZED BY THE LAWS OF THE
STATE OF DELAWARE FOR SUCH PERSONS AND WAIVES AND COVENANTS NOT TO ASSERT OR
PLEAD ANY OBJECTION WHICH THEY MIGHT OTHERWISE HAVE TO SUCH JURISDICTION, VENUE
AND SUCH PROCESS.


 


(H)           RULES OF CONSTRUCTION.  THE PARTIES HERETO AGREE THAT THEY HAVE
BEEN REPRESENTED BY COUNSEL DURING THE NEGOTIATION AND EXECUTION OF THIS
AGREEMENT AND, THEREFORE, WAIVE THE APPLICATION OF ANY LAW, REGULATION, HOLDING
OR RULE OF CONSTRUCTION PROVIDING THAT AMBIGUITIES IN AN AGREEMENT OR OTHER
DOCUMENT WILL BE CONSTRUED AGAINST THE PARTY DRAFTING SUCH AGREEMENT OR
DOCUMENT.


 


(I)            REMEDIES.  THE PARTIES ACKNOWLEDGE THAT PARENT WILL BE
IRREPARABLY HARMED AND THAT THERE WILL BE NO ADEQUATE REMEDY AT LAW IN THE EVENT
OF A VIOLATION OR BREACH OF

 

9

--------------------------------------------------------------------------------


 


ANY OF THE TERMS OF THIS AGREEMENT.  THEREFORE, IT IS AGREED THAT, IN ADDITION
TO ANY OTHER REMEDIES THAT MAY BE AVAILABLE TO PARENT UPON ANY SUCH VIOLATION OR
BREACH, PARENT SHALL HAVE THE RIGHT TO ENFORCE THE TERMS HEREOF BY SPECIFIC
PERFORMANCE, INJUNCTIVE RELIEF OR BY ANY OTHER MEANS AVAILABLE TO PARENT AT LAW
OR IN EQUITY, AND THAT STOCKHOLDER WAIVES THE POSTING OF ANY BOND OR SECURITY IN
CONNECTION WITH ANY PROCEEDINGS RELATED THERETO.  ALL RIGHTS, POWERS AND
REMEDIES PROVIDED UNDER THIS AGREEMENT OR OTHERWISE AVAILABLE IN RESPECT HEREOF
AT LAW OR IN EQUITY SHALL BE CUMULATIVE AND NOT ALTERNATIVE, AND THE EXERCISE OR
BEGINNING OF THE EXERCISE OF ANY THEREOF BY PARENT SHALL NOT PRECLUDE THE
SIMULTANEOUS OR LATER EXERCISE OF ANY OTHER SUCH RIGHT, POWER OR REMEDY BY
PARENT.


 


(J)            BINDING EFFECT; NO ASSIGNMENT.  THIS AGREEMENT AND ALL OF THE
PROVISIONS HEREOF SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, BUT, EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN, NEITHER THIS AGREEMENT NOR ANY OF THE
RIGHTS, INTERESTS OR OBLIGATIONS OF THE PARTIES HERETO MAY BE ASSIGNED BY ANY OF
THE PARTIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES.  ANY
PURPORTED ASSIGNMENT IN VIOLATION OF THIS SECTION 14(J) SHALL BE VOID.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

NOKIA INC.

 

STOCKHOLDER:

 

 

 

By:

 

 

 

 

Name:

 

Signature

Title:

 

 

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

INTELLISYNC CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Address

Name:

 

 

Title:

 

 

 

 

Shares and Options:

 

 

 

 

 

Company Common Stock:

 

 

 

Company Options:

 

 

 

[SIGNATURE PAGE TO VOTING AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IRREVOCABLE PROXY

 

The undersigned stockholder (“Stockholder”) of INTELLISYNC CORPORATION, a
Delaware corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints NOKIA INC., a Delaware corporation (“Parent”), and
any designee of Parent, and each of them individually, as the sole and exclusive
attorneys-in-fact and proxies of the undersigned with full power of substitution
and resubstitution, to vote and exercise all voting and related rights with
respect to, and to grant a consent or approval in respect of (in each case, to
the full extent that the undersigned is entitled to do so), all of the shares of
capital stock of the Company that now are or hereafter may be Beneficially Owned
by the undersigned, and any and all other shares or securities of the Company
issued or issuable in respect thereof between the date hereof and the Expiration
Date, as defined in the Voting Agreement, defined below, (collectively, the
“Shares”), in accordance with the terms of this Proxy.  The Shares Beneficially
Owned by the undersigned as of the date of this Proxy are set forth on the
signature page hereof.  Any and all prior proxies heretofore given by the
undersigned with respect to any Shares are hereby revoked and the undersigned
hereby covenants and agrees not to grant any subsequent proxies with respect to
any Shares.  Capitalized terms used and not defined herein have the meanings
assigned to them in that certain Voting Agreement, dated of even date herewith,
by and among Parent, the Company and Stockholder (the “Voting Agreement”).

 

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to the Voting Agreement, and is granted
in consideration of Parent entering into that certain Agreement and Plan of
Merger (the “Merger Agreement”), dated as of November 15, 2005, by and among
Parent, Jupiter Acquisition Corporation, a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”) and the Company.  The Merger Agreement
provides for the merger of Merger Sub with and into the Company in accordance
with its terms (the “Merger”) and the payment to Stockholder of a portion of the
proceeds of the Merger in exchange for the Shares.

 

The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned at any time after the date hereof and prior to the
Expiration Date to act as the undersigned’s attorney-in-fact and proxy to vote
the Shares, and to exercise all voting, consent and similar rights of the
undersigned with respect to the Shares (including, without limitation, the power
to execute and deliver written consents), at every annual, special, adjourned or
postponed meeting of stockholders of the Company and in every written consent in
lieu of such meeting:

 

(i)            in favor of adoption of the Merger Agreement, including all
actions and transactions contemplated by the Merger Agreement or this Proxy;

 

(ii)           against approval of any proposal made in opposition to, or in
competition with, the Merger Agreement or consummation of the Merger and the
other transactions contemplated by the Merger Agreement or this Proxy, and

 

--------------------------------------------------------------------------------


 

(iii)          against any action that is intended, or could reasonably be
expected, to, in any manner impede, frustrate, prevent, nullify, interfere with,
delay, postpone, discourage or otherwise adversely affect consummation of the
Merger or any of the other transactions contemplated by the Merger Agreement in
accordance with the terms of the Merger Agreement.

 

The attorneys-in-fact and proxies named above may not exercise this Proxy with
respect to any matter other than the matters described in clauses (i), (ii) or
(iii) above, and Stockholder may vote the Shares on all other matters.

 

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

 

So long as Stockholder is an officer or director of the Company, nothing in this
Proxy shall be construed as prohibiting, preventing, precluding or otherwise
affecting any actions taken, or not taken, by Stockholder in his capacity as an
officer or director of the Company or any of its Subsidiaries or from fulfilling
the obligations of such office (including, subject to the limitations contained
in Section 5.3 of the Merger Agreement, without limitation, the performance of
obligations required by the fiduciary obligations of Stockholder acting solely
in his or her capacity as an officer or director).

 

This Proxy shall terminate, and be of no further force or effect, on the
Expiration Date.

 

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

Dated: November 15, 2005

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

Shares:

 

 

 

 

[SIGNATURE PAGE TO PROXY]

 

--------------------------------------------------------------------------------